ORDER
This matter is before the court on defendants/appellees’ Petition For Rehearing With Suggestion For Rehearing En Banc. Also before the court is the Utah Highway Patrol Association’s Petition For Rehearing En Banc. We also have responses to both petitions from the plaintiffs/appellants.
Upon consideration, the requests for panel rehearing are granted in part. Specifically, the original panel opinion is amended at line 12 of page 29 [616 F.3d at 1161] replacing the word “universally” with the word “widely.” In all other respects, the petition for panel rehearing is denied. A copy of the new panel opinion is attached to this Order.
Both suggestions for rehearing en banc were submitted to all of the judges of the court who are in regular active service and who are not recused in this matter. A poll was requested, and a majority voted to deny the en banc suggestion.
Judges Kelly, O’Brien, Tymkovich and Gorsuch would grant rehearing en banc. Judges Kelly and Gorsuch write separately, and those are attached to this order. Judge Kelly is joined by Judges O’Brien, Tymkovich, and Gorsuch, and Judge Gorsuch is joined by Judge Kelly.